IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT
                                                                                          FILED
                                                                                U.S. COURT OF APPEALS
                                                                                  ELEVENTH CIRCUIT
                                              No. 09-12717                          April 30, 2012
                                                                                       JOHN LEY
                                  (D.C. Docket No. 05-00369-CV-RH)                       CLERK


MICHAEL DUANE ZACK, III,

                                                                                     Petitioner-Appellant,

versus

KENNETH S. TUCKER,
PAM BONDI,

                                                                                   Respondents-Appellees.

                                        ---------------------------
                         On Appeal from the United States District Court for the
                                      Northern District of Florida
                                        --------------------------

                        (Opinion January 9, 2012, 666 F.3d 1265, 11th Cir. 2012)

                                             (April 30, 2012)


Before DUBINA, Chief Judge, TJOFLAT, EDMONDSON, CARNES, BARKETT, HULL, MARCUS,
WILSON, PRYOR, MARTIN, and JORDAN, Circuit Judges.

BY THE COURT:

               A member of this Court in active service having requested a poll on whether this case

should be reheard by the Court sitting en banc, and a majority of the judges in this Court in active

service having voted in favor of granting a rehearing en banc,

               IT IS ORDERED that the above cause shall be reheard by this court en banc. The

previous panel's opinion is hereby VACATED.